Citation Nr: 0218000	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  01-02 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left leg and hip, to include as secondary to service-
connected residuals of a severed left Achilles tendon.

2.  Entitlement to an increased rating for residuals of a 
severed left Achilles tendon, currently evaluated as 20 
percent disabling.  

(The claim of entitlement to an increased evaluation for 
residuals of a severed left Achilles tendon will be the 
subject of a later post-development decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which denied the benefits 
sought. 

The Board is undertaking additional development on the 
issue of service connection for residuals of a severed 
left Achilles tendon as it affects the left ankle pursuant 
to authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
Thereafter, the Board will provide notice of that 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3099, 3105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing 
any response, the Board will prepare a separate decision 
addressing this issue. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  The evidence of record does not demonstrate that 
arthritis of the left leg and left hip is related to 
service or a service connected disability.


CONCLUSION OF LAW

Arthritis of the left leg and left hip was not incurred or 
aggravated by active military service, nor may it be 
presumed to have been so incurred, nor does the record 
demonstrate a relationship between the claimed disability 
and a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) (VCAA).  This new legislation provides among 
other things for notice and assistance to claimants under 
certain circumstances.  See also new regulations at 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159), promulgated pursuant to the 
enabling statute.  The Board finds notes that that while 
this law was enacted during the pendency of this appeal, 
it was considered by the RO.  Thus, there is no prejudice 
to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development 
correspondence, and particularly the April 27, 2001 
correspondence, followed by the October 2001 Supplemental 
Statement of the Case, has informed the appellant of the 
information and evidence needed to substantiate the claim, 
in this case, the absence of evidence demonstrating an 
association between the claimed disorder and military 
service or a service-connected disability; thus, the VA's 
notification requirements have been satisfied.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

As to the duty to assist the claimant, the appellant has 
not identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, 
the claimant has not referenced any unobtained, 
obtainable, evidence that might aid the claim.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, 
there is no indication that additional relevant records 
exist that have not been obtained.  Accordingly, 
additional development for compliance with the new duty to 
assist requirements is not necessary, and the appellant is 
not prejudiced by the Board's decision not to do so.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from 
a disease or  injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110, (West 1991); 38 C.F.R. § 
3.303(a) (2002).  Service connection may also be granted 
for any disease diagnosed  after discharge, when all the 
evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  Alternatively, the nexus 
between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10  Vet. 
App. 488, 495 (1997).

Where a veteran served for at least 90 days during a 
period of war or after December 31, 1946, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be 
presumed to have been incurred in service, even though 
there is no evidence of such diseases during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2002).

In adjudicating the claim, the Board determines whether 
(1) the weight of the evidence supports the claim, or (2) 
the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

"In order to prevail on the issue of service connection . 
. . there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury."  Hickson v. West, 12 Vet. App. 247, 
253 (1999). 

In this case, the claimed disorder, arthritis of the left 
leg and hip, was not manifest during service or within a 
year after separation.  Therefore, entitlement on a 
presumptive basis is inappropriate.  Moreover, despite the 
veteran's assertions, a VA examination in November 2000, 
which included X-ray reports, failed to reflect the 
presence of the claimed disorder.  

It bears emphasis that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish 
a medical diagnosis or draw medical conclusions; such 
matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

After consideration of all of the evidence, the Board 
finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for 
arthritis of the left leg and hip.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  



ORDER

Entitlement to service connection for arthritis of the 
left leg and hip is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

